Title: From Thomas Jefferson to James Monroe, 21 July 1825
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Monto
July 21. 25.
Your favor of the 2d was recd on the 16th inst. together with the herb which accompanied it, and I am much indebted for the kind interest you take in my present indisposn, as also to mr Hooe & mr Buchner for their frdly attentions. I have submitted the  plant to the inspection of Dr D. my physician who recognises in it  what is called Agrimony, with the use of which he is not unacquainted in cases of Diabetes, or incontinence of urine. mine happens to be the contrary that of Disury or a difficulty of making water. altho’  not insensible to the remedies we are trying, their effect  as yet  has been uncertain. I suspect we are ultimately to rely on the efforts of nature, which at my age is very inert. I have been 2 mo. confined to the house, from which as yet no indicns promise a speedy libern. accept the assurances of my frdshp & respectTh: J.